Case 19-30460-wva Doc61 Filed 10/10/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

IN RE: In Proceedings Under Chapter 13
LEO TIGUE, No. 19-30460-wwa
Debtor.

REGIONS BANK, an Alabama
banking corporation,

Movant,
v.
LEO TIGUE, JR., VERONICA J. TIGUE

and KURRIN & RICHARDS, INC.,
a Missouri corporation,

Sm me a Ne ee ee ee Ne a ee ee eee ee ee” eee” See ee ee”

Respondents.
MOTION FOR RELIEF FROM THE CODEBTOR STAY

COMES NOW Regions Bank (“Bank”), by and through its attorneys, Mathis, Marifian &
Richter, Ltd., and for its Motion for Relief from the Codebtor Stay imposed under 11 U.S.C.
1301 (a), states as follows:

1, The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157(a) and
1334(a). This is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

2. Debtor Leo Tigue (“Debtor”) filed a petition for relief under Chapter 13 of the
United States Bankruptcy Code on April 11, 2019 (“Petition Date”). Debtor’s Petition indicated
he filed this case as an individual dba Kurrin & Richards Inc. (among other aliases).

3. Bank is a creditor of Debtor by reason of that certain commercial guaranty
agreement executed by Debtor on August 9, 2002 in favor of Bank (the “Guaranty”),

guaranteeing payment and performance of all obligations owed by Kurrin & Richards, Inc., a
Case 19-30460-wva Doc61 Filed 10/10/19 Page 2 of 3

Missouri corporation (“the Corporation”), under a commercial promissory note renewal of even
date in the amount of $200,000.00, including all extensions, amendments and renewals
(collectively, the “Loan Documents”) (Exhibit A).

4, The Note is also guaranteed by Debtor’s spouse, Veronica J. Tigue, who is not a
debtor in this proceeding. See Loan Documents (Exhibit A)

5. The Note matured by its terms on March 20, 2014 and has remained in default
since that date; the outstanding balance of the Note was $127,657.05 as of the Petition Date.

6. The Corporation is a Missouri corporation currently in good standing, and is a
legal entity separate from the Debtor.

7. Prior to the Petition Date, Bank had filed a state court action against the
Corporation for breach of the loan agreement, and against Debtor and Veronica Tigue for breach
of their respective guarantees of the Note; that state court action has been stayed since the filing
of Debtor’s bankruptcy case.

8. Bank wishes to pursue its state court collection case against the Corporation and
Veronica Tigue.

9, The Bankruptcy Code imposes a stay against collection on any creditor that seeks
to collect all or any part of a consumer debt from any individual that is liable with the debtor or
that secured such debt, except under specific conditions under the Code that do not apply in this
case. 11 U.S.C. 1301(a).

10. In this case, although Bank believes that the co-debtor stay under Sec. 1301 is
inapplicable because the underlying debt sought to be collected is a commercial debt guaranteed

by codebtor Veronica Tigue and the separate obligation of the Corporation, Bank seeks an order

{Mo0800886. 1}

Page 2 of 3
Case 19-30460-wva Doc 61 Filed 10/10/19 Page 3of3

modifying the codebtor stay in an abundance of caution, to clarify that Bank may pursue
collection efforts against Veronica Tigue and Kurrin & Richards, Inc.

WHEREFORE, Regions Bank prays that this Court grant its Motion and lift the stay
imposed under 11 USC 1301 on collections against Veronica Tigue and/or Kurrin & Richards,

Inc.; and for such further relief as this Court deems just and proper.

Respectfully submitted,
MATHIS, MARIFIAN & RICHTER, LTD.

By: __/s/ William W. Asa
WILLIAM W. ASA, #6192920
MARY E. LOPINOT #6256302
Mathis, Marifian & Richter, Ltd.
101 Vandalia St., Ste. 100
Edwardsville, IL 62025

CERTFICATE OF SERVICE

The undersigned hereby certifies that on October 10, 2019, a copy of the foregoing
document was served via the Court’s CM/ECF electronic noticing upon:

Jerry D. Graham Russell C. Simon
1 Eagle Center, Suite 3A 24 Bronze Pointe
O’Fallon, IL 62269 Swansea, IL 62226

And via U.S. First Class Mail upon the following:

Leo Tigue Veronica Tigue
180 Portmarnock Lane 180 Portmarnock Lane
St. Charles, MO 63304 St. Charles, MO 63304

Kurrin & Richards, Inc.
6209 Mid-Rivers Mall Drive, Suite 30
St. Charles, MO 63304

/s/ William W. Asa

(M0800886.1)

Page 3 of 3
